Citation Nr: 0936070	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-11 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

1.  Entitlement to an increased rating for degenerative joint 
and degenerative disc disease of the cervical spine, 
currently rated 20 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active service from August 1997 to September 
1999.

This matter came to the Board of Veterans' Appeals (BVA or 
Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which assigned a 
20 percent disability rating to the cervical spine 
disability, effective December 26, 2000.  In November 2007, 
the Board returned the case for additional development, and 
the case was subsequently returned to the Board for further 
appellate review.  

The issue of entitlement to a total evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below.



FINDING OF FACT

Degenerative joint and degenerative disc disease of the 
cervical spine is productive of no more than moderate 
limitation of range of motion, without limitation of forward 
flexion to 15 degrees or less, no findings of ankylosis and 
no evidence of incapacitating episodes having a total 
duration of at least 4 weeks during the past 12 months.



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 
percent for degenerative joint and degenerative disc disease 
of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.71(a), Diagnostic Codes 5285-5295 
(effective through September 25, 2003), Diagnostic Code 5293 
(effective from September 23, 2002, and reclassified to 5243 
effective September 26, 2003), Diagnostic Codes 5235-5243 
(effective September 26, 2003, including reclassification of 
Diagnostic codes 5285-5295).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2001, September 2002 and December 
2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the evidence of record contains the Veteran's 
post-service VA and private medical records, and Social 
Security Administration (SSA) records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's increased rating claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains several VA examination report 
dated in March 2001, October 2002 and June 2009 pertaining to 
the issue on appeal.  Collectively, the examination reports 
obtained are thorough and contain sufficient information to 
decide the increased issue on appeal.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The Veteran essentially contends that the current evaluation 
assigned for his cervical spine disability does not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the Veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a).  The 
amendments renumber the Diagnostic Codes and create a General 
Rating Formula for Rating Diseases and Injuries of the Spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

The Board notes that the RO addressed both sets of amendments 
in the December 2004 Supplemental Statement of the Case and 
thereafter.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria contained in 
38 C.F.R. § 4.71a provided as follows:

Under Diagnostic Code 5290, a rating of 10 percent 
is warranted for slight limitation of motion of the 
cervical spine and a 20 percent rating may be 
assigned for moderate limitation of motion of the 
cervical spine and a 30 percent rating may be 
assigned for severe limitation of motion of the 
cervical spine.  

Under Diagnostic Code 5292, limitation of motion of 
the lumbar spine is assigned a 10 percent rating 
for slight limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe 
limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent 
rating is assigned.  When disability is moderate, 
with recurring attacks, a 20 percent evaluation is 
warranted.  A 40 percent rating is in order when 
disability is severe, characterized by recurring 
attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent 
relief.

Under Diagnostic Code 5295, a 10 percent rating is 
assigned for lumbosacral strain with characteristic 
pain on motion.  If there is lumbosacral strain 
with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the 
standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 
percent is awarded when lumbosacral strain is 
severe, with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing 
position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal 
mobility on forced motion.

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The General Rating Formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the cervical 
spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height;

2)  20 percent - Forward flexion of the cervical 
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the 
entire cervical spine;

5)  50 percent -- Unfavorable ankylosis of the 
entire thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any 
associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an 
appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is assigned for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The RO initially rated the Veteran's disability under 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome.  Under the revised criteria for rating the spine, 
the disability would be rated under Diagnostic Code 5243, 
cervical strain.  

The Board notes review of the entirety of the VA outpatient 
treatment records on file, the private treatment records 
dated in 2000 and 2002 pertaining to the cervical spine, the 
VA examination reports of record, and the lay statements of 
the Veteran and his spouse.

With regard to rating the Veteran's cervical spine disability 
under the criteria for intervertebral disc syndrome, in 
effect until September 22, 2002, the evidence for 
consideration does not warrant a rating in excess of 20 
percent.  The Board notes that the 20 percent rating assigned 
contemplates his symptomatology experienced due to cervical 
radiculopathy.  A separate rating is not warranted as the 
evaluation of the same disability under various diagnoses, a 
practice known as pyramiding, is to be avoided.  Both the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. § 
4.14.  Notwithstanding the above, VA is required to provide 
separate evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A November 
2002 EMG nerve conduction study of both upper extremities 
showed a normal nerve conduction study and needle 
electromyogram.  The medical evidence of record does not 
otherwise reflect separation manifestations of his 
radiculopathy.  Thus, a separate rating for neurological 
impairment is not in order.  Moreover, review of the medical 
evidence of record does not show that the Veteran has had 
severe or recurring attacks with intermittent relief.  

With regard to the criteria in effect from September 23, 
2002, for intervertebral disc syndrome, the examination 
reports do not reflect reports of incapacitating episodes 
having a total duration of four to six weeks.  At the June 
2009 VA examination, the Veteran denied periods of 
incapacitation in the previous 12 months, and the medical 
record does not otherwise reflect incapacitating episodes 
amounting to four weeks during the appeal period.  While 
acknowledging that the Veteran does experience occasional 
flare-ups of cervical spine symptoms, such would not warrant 
a rating in excess of 20 percent under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  

Prior to September 26, 2003, an evaluation under Diagnostic 
Code 5290 the evidence for consideration does not warrant a 
disability rating in excess of 20 percent.  Specifically, a 
30 percent rating is not warranted under Diagnostic Code 
5290, as although examination findings reflect limitation of 
motion, such findings do not constitute severe limitation of 
motion under the rating criteria.  Specifically, the March 
2001 VA examination report reflects flexion to 40 degrees, 
extension to 70 degrees, and bilateral tilt to 45 degrees, 
and bilateral twist to 65 degrees without any discomfort 
during motion.  On VA examination in October 2002, there was 
50 degrees of flexion, 47 degrees of extension, 37 degrees of 
right lateral flexion, 33 degrees of left lateral flexion, 70 
degrees of right rotation and 57 degrees of left rotation.  
On repetitive range of motion, the only change was that left 
rotation decreased to 40 degrees.  Even in consideration of 
repetitive motion readings, however, such range of motion 
findings cannot be characterized as severe.  His flexion and 
extension were normal on both examinations, and his flexion 
was only limited by 5 degrees on March 2001 VA examination, 
and while he had limitation of lateral flexion and rotation, 
such readings appear to be only moderate in nature.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 20 percent is also not warranted.  On examination in June 
2009, flexion was to 60 degrees, albeit to 55 degrees with 
repetitive motion, and pain manifested at the end of flexion 
both initially and before repetitive motion.  Extension was 
to 61 degrees, albeit to 53 degrees with repetitive motion, 
and pain manifested at the end of flexion both initially and 
before repetitive motion.  Pain was the limiting factor after 
repetitive motion, and there was no weakened movement, excess 
fatigability or incoordination with neck movements.  Taking 
into consideration the objective findings of the 
examinations, a 30 percent disability rating is not 
warranted, as range of motion testing does not reflect 
forward flexion of the cervical spine 15 degrees or less, and 
there have been no findings of ankylosis.  As such, based on 
these objective findings, the Veteran's disability does not 
meet the criteria for a 30 percent disability rating.

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  Again, the June 2009 examiner stated 
that pain was the limiting factor after repetitive motion, 
and that the Veteran did not exhibit weakened movement, 
excess fatigability, or incoordination with neck movements.  
The examiner was unable to describe additional limitations to 
range of motion of the cervical spine occurring during flare-
ups without resorting to speculations.  The Board also 
acknowledges that VA outpatient treatment records are replete 
with reports of pain in the neck, described as shooting and 
stabbing in nature.  Even acknowledging the Veteran's pain on 
motion, and functional limitations in the movement and 
positioning of his head in participating in daily activities, 
the Board finds that the currently assigned 20 percent 
disability rating adequately compensates him for any such 
symptoms and any functional loss in this case.

Again, a separate rating is not warranted for neurologic type 
symptoms affecting the left upper extremity, as the 20 
percent disability rating assigned to the cervical spine 
disability contemplates such symptomatology.  See Esteban, 6 
Vet. App. at 261.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's cervical spine symptomatology 
is clearly accounted for in schedular criteria used to 
evaluate this disability.  In this regard, it should be 
remembered, as indicated above, that the percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, the Board 
finds that the Diagnostic Code for the Veteran's service-
connected disability adequately describes the current 
disability levels and symptomatology and, therefore, a 
referral for an extraschedular rating is not warranted.  


ORDER

A disability rating in excess of 20 percent for degenerative 
joint and degenerative disc disease of the cervical spine is 
denied.




REMAND

The Veteran has indicated that he is unable to work due to 
his service-connected cervical spine disability, and is in 
receipt of SSA disability benefits due, in part, to his 
cervical spine disability.  

A request for a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by a Veteran or reasonably raised by 
the record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability as part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, 
the Veteran's claim for an increased rating for his cervical 
spine disability includes consideration of whether a TDIU is 
warranted under the provisions of 38 C.F.R. § 4.16.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should adjudicate the issue of 
entitlement a total disability rating 
based upon individual unemployability due 
to service-connected disabilities.  In 
doing so, the RO/AMC should ensure that 
notice consistent with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is provided to the Veteran in 
connection with this claim and that there 
is sufficient medical evidence of record 
to decide the claim.  The Veteran and his 
representative should be notified of the 
decision and of his appellate rights.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


